>.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:20-cr-00026-MMD-WGC Document1 Filed 06/25/20 Page 1 of 2

     
 
  
  

 
      

~~ Fi ee
Nie ras A. TRUTANICH __ ENTER Ep —___ RECEIVED
nited States Attorney C0 ———. SERVED ON
District of Nevada UNSEL/PARTIES OF RECORD
Nevada Bar No. 13644
PETER WALKINGSHAW 1 JUN 25 2029
Assistant United States Attorney
United States Attorney’s Office CLERK US DISTRICT COURT
400 South Virginia, Suite 900 BY: DISTRICT OF NEVADA
Reno, Nevada 89501 SS DEPUTY
775-784-5438
Peter. Walkingshaw@usdoj.gov

Attorneys for Plaintiff
The United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA 3:20-cr-00026-MMD-WGC
Plaintiff, INDICTMENT FOR VIOLATION OF:
V. Title 8, United States Code, Section
1326(a) and (b) — Deported Alien
GUSTAVO CARRILLO-LOPEZ, Found in United States
aka “Ismael Lopez,”
aka “Frigido Faldez,”
aka “Flaco Carrillo,”
aka “Gustavo Faldez,”
aka “Gustavo Frederico,”
aka “Gustavo Valdez,”
aka “Antonio Valdivia,”
Defendant.

 

 

 

 

THE GRAND JURY CHARGES THAT:
COUNT ONE
Deported Alien Found in United States
(8 U.S.C. § 1326(a) and (b))
On or about June 14, 2019, in the State and District of Nevada,

GUSTAVO CARRILLO-LOPEZ,
aka “Ismael Lopez,”

1

 
™

Case 3:20-cr-00026-MMD-WGC Document1 Filed 06/25/20 Page 2 of 2

aka “Frigido Faldez,”
aka “Flaco Carrillo,”
aka “Gustavo Faldez,”
aka “Gustavo Frederico,”
aka “Gustavo Valdez,”
aka “Antonio Valdivia,”

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

defendant herein, an alien, was found in the United States after having been deported and

removed therefrom on or about March 1, 1999, and February 28, 2012, having reentered

and remained in the United States, and not having obtained the express consent of the

Attorney General of the United States or the Secretary of Homeland Security, to reapply for

admission into the United States, all in violation of Title 8, United States Code, Section

1326(a) and (b).

NICHOLAS A. TRUTANICH
United States Attorney

PPTER WALKINGSHAW
Assistant United States Attorney

A TRUE BILL:

Js

FOREPERSON OF THE GRAND JURY

 
